UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pone ttt nnnnnennemenenenenenmenenenenaeecenneennenenen x
THOMAS,
Plaintiff, : ORDER
-apainst- ; 14cv6409(KMK)(LMS)
DeCASTRO, et al.,
Defendant.
---- ween nen re x

 

Defendants have submitted to the Court for in camera review certain personnel records
relating to John DeCastro. The review of those documents has been completed, as noted below,

In assessing the need for a plaintiff to obtain records from a state agency employee's
personne! file, this Court is obligated to balance the plaintiff's need for disclosure against the
legitimate interest of a defendant in protecting the confidentiality of the employee's personnel

file. As there is no so-called Monell claim in this case, the relevance of these documents to the

 

case at hand is severely limited. See Monell v Department of Social Services of City of New
York, 436 U.S. 658 (1978). The review of the submitted records has been completed, and I am
satisfied that the only documents in the personnel records which are relevant and material for
purposes of discovery are as follows: Statement of compliance dated 1/30/2012 (#137) and
Confirmation of review, also dated 1/30/2012 (#138), The documents have each been marked
with a Post-it note, to assist defendants in identifying them.

The documents to be produced to Plaintiff's counsel must be properly certified, so that
they may be used as evidence at trial pursuant to Federal Rule of Evidence 902(11). Counsel for
defendants is directed to make legible copies of the identified documents and produce them to

Page 1 of 2

 

 
counsel for plaintiff within 14 calendar days of the date of this Order. Counsel for all parties are
reminded of the provisions of Fed, R. Civ. P. 5.2(a) in the event that any documents are filed in
this matter.

The Clerk is directed to return the records to counsel for the Defendants along with a
copy of this Order.

Dated: January 2, 2020
White Plains, New York

 

Lisa Margaret Senith wa
United States fir dge
Southern Disttict of New York

Page 2 of 2

 
